DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 30 claims and claims 1-30 are pending.

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for focusing light reflected by an object”, “means for blocking the light in the second wavelength range”, “means for receiving and converting the light in the first wavelength range”, “means for receiving and converting the light in the second wavelength range”, “means for receiving and processing both the electrical data”, “means for encapsulating the means for receiving and converting the light in the first wavelength range”, “means for holding the means for focusing light reflected by the object”, “a first means for focusing a portion of the light reflected by the object”, “a second means for focusing a second portion the light reflected by the object”, “means for splitting the light focused by the means for focusing light reflected by the object”, “means for directing the first portion of the light focused by the means for focusing light reflected by the object” and “means for directing the second portion of the light focused by the means for focusing light reflected by the object” in claim(s) 26 - 30.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for focusing” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “means for blocking” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “means for receiving and converting” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “means for receiving and processing” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “means for encapsulating” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “means for holding” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “a first means for focusing” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “a second means for focusing” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “means for splitting” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]; “means for directing” is not depicted in any drawings but the hardware elements may include a processing unit(s) 1510 which can include without limitation one or more general-purpose processors … and/or other processing structure or means as disclosed in the originally filed specification in P37, [0109]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6-11, 15, 18-22, 26-27 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (WO 2017/023211 A1) (Disclosed in IDS).

Regarding claim 1, Yu et al. disclose an image sensor device (Title, Abstract) comprising: 
a circuit board (Figs. 1, 2C, 2D, 5, reference numeral 34 which is the PCB (Printed Circuit Board). Also Fig. 12A, reference numeral 434); 
a processor bonded to the circuit board ([0033]; P6, L2-6; It discloses that each sensor is implemented as part of an Integrated Circuit (IC) that includes image processing circuitry. It also teaches that the sensors are bonded to the PCB. meaning the image processing circuitry is also bonded to the PCB); 
a first sensor array bonded to and electrically coupled to the processor (Fig. 5, reference numeral 32 represents a first sensor array which is electrically connected to the processor as described in [0037], L1-3 and shown in Fig. 2C, reference numeral 36); 
a first cover glass on the first sensor array (Fig. 5, reference numeral 38, which represents a cover glass of a first sensor array 32 as described in P6, [0034], L3-7. It is to be noted that although glass cover 38 is shown to be a single cover on both the sensor arrays, however, in Figs. 11I-M, reference numeral 1106 represents separate protective cover glass for each of the sensor array); 
a second sensor array bonded to and electrically coupled to the processor (Fig. 5, reference numeral 32 represents a second sensor array which is electrically connected to the processor as described in [0037], L1-3 and shown in Fig. 2C, reference numeral 36); 
a second cover glass on the second sensor array (Fig. 5, reference numeral 38, which represents a cover glass of a first sensor array 32 as described in P6, [0034], L3-7. It is to be noted that although glass cover 38 is shown to be a single cover on both the sensor arrays, however, in Figs. 11I-M, reference numeral 1106 represents separate protective cover glass for each of the sensor array); 
an encapsulation structure on the circuit board and surrounding the processor, the first sensor array, the first cover glass, the second sensor array, and the second cover glass ([0012]; P4, L2-9; Figs. 1, 5, reference numerals 38 (a transparent cover), 40, 47, 50 show encapsulation structure that encapsulates the PCB, both sensor arrays, and cover glasses as described in P6, [0034], L9-12 and P8, [0041], L1 – P9, [0041], L9); 
a package top cover on the encapsulation structure, the package top cover including a first aperture and a second aperture aligned with the first sensor array and the second sensor array respectively (P17, [0061], L4-8; Fig. 11L, reference numeral 114 which covers the entire imaging module structure including the PCB, the first and second sensor arrays, the first and second cover glasses, wherein Figs. 1, 2, 5, reference numeral 26 shows a first aperture aligned with the first sensor 32 array and a second aperture 26 aligned with the second sensor array 32); 
a first lens in the first aperture (Figs. 1, 5, reference numeral 22 shows the first optical channel with a first lens 30); 
a second lens in the second aperture (Figs. 1, 5, reference numeral 24 shows the second optical channel with a second lens 30); and 
a filter on a surface of at least one of the first lens, the first cover glass, or the first sensor array, the filter configured to block light in a first wavelength range and transmit light in a second wavelength range (P8, [0039]; P21, [0073]; it discloses filters implemented on each of the optical channel which passes a certain wavelength light and blocks a different wavelength light).  

Regarding claim 2, Yu et al. disclose the image sensor device of claim 1, wherein the filter is configured to block visible light and transmit infrared light (P21, [0072]-[0073]; P8, [0039]).  

Regarding claim 3, Yu et al. disclose the image sensor device of claim 1, wherein the first lens and the second lens are characterized by at least one of different respective focal lengths, different respective fields of view, different respective magnifications, or different distances from the first cover glass and the second cover glass respectively (Fig. 5; [0036]; it discloses that the actual focal length of each channel 22, 24 can substantially match a desired or specified value by placing the sensors 32 for the various channels 22, 24 at different respective distances from the transparent cover 38 (and thus from the respective lens stacks 26)).  

Regarding claim 6, Yu et al. disclose the image sensor device of claim 1, wherein the first lens includes a group of two or more lenses in a lens assembly (Fig. 5, lens groups 22 and 24 each comprising two lenses).  

Regarding claim 7, Yu et al. disclose the image sensor device of claim 1, wherein the first sensor array and the second sensor array are electrically coupled to the processor through the circuit board (Fig. 5, reference numeral 32 represents a first and a second sensor arrays which are electrically connected to the processor as described in [0037], L1-3 and shown in Fig. 2C, reference numeral 36).  

Regarding claim 8, Yu et al. disclose the image sensor device of claim 1, wherein the first sensor array and the second sensor array on a same die (Fig. 12A shows that the two sensing areas are on the same die).  

Regarding claim 9, Yu et al. disclose the image sensor device of claim 1, wherein the first sensor array and the second sensor array are optically isolated by the encapsulation structure and the package top cover (Fig. 5, reference numeral 42 shows the spacer that optically isolates the two sensor arrays from each other as well as the top cover 38, which in Figs. 11I-M, is shown as reference numeral 1106 representing separate protective cover for each of the sensor array).  

Regarding claim 10, Yu et al. disclose the image sensor device of claim 1, comprising an additional filter on a surface of at least one of the second lens, the second cover glass, or the second sensor array and configured to block light in the second wavelength range and transmit light in the first wavelength range (P21, [0072]-[0073]; P8, [0039]; it discloses that that the filter blocks the light of second wavelength and transmits the light of first wavelength).  

Regarding claim 11, Yu et al. disclose an image sensor device (Title, Abstract) comprising: 
a circuit board (Figs. 1, 2C, 2D, 5, reference numeral 34 which is the PCB (Printed Circuit Board). Also Fig. 12A, reference numeral 434); 
a processor bonded to the circuit board ([0033]; P6, L2-6; It discloses that each sensor is implemented as part of an Integrated Circuit (IC) that includes image processing circuitry. It also teaches that the sensors are bonded to the PCB. meaning the image processing circuitry is also bonded to the PCB); 
a first sensor array bonded to and electrically coupled to the processor (Fig. 5, reference numeral 32 represents a first sensor array which is electrically connected to the processor as described in [0037], L1-3 and shown in Fig. 2C, reference numeral 36); 
a first cover glass on the first sensor array (Fig. 5, reference numeral 38, which represents a cover glass of a first sensor array 32 as described in P6, [0034], L3-7. It is to be noted that although glass cover 38 is shown to be a single cover on both the sensor arrays, however, in Figs. 11I-M, reference numeral 1106 represents separate protective cover glass for each of the sensor array); 
a second sensor array bonded to and electrically coupled to the processor (Fig. 5, reference numeral 32 represents a second sensor array which is electrically connected to the processor as described in [0037], L1-3 and shown in Fig. 2C, reference numeral 36); 
a second cover glass on the second sensor array (Fig. 5, reference numeral 38, which represents a cover glass of a first sensor array 32 as described in P6, [0034], L3-7. It is to be noted that although glass cover 38 is shown to be a single cover on both the sensor arrays, however, in Figs. 11I-M, reference numeral 1106 represents separate protective cover glass for each of the sensor array); 
an encapsulation structure on the circuit board and surrounding the processor, the first sensor array, the first cover glass, the second sensor array, and the second cover glass ([0012]; P4, L2-9; Figs. 1, 5, reference numerals 38 (a transparent cover), 40, 47, 50 show encapsulation structure that encapsulates the PCB, both sensor arrays, and cover glasses as described in P6, [0034], L9-12 and P8, [0041], L1 – P9, [0041], L9); 
a package top cover on the encapsulation structure, the package top cover including an aperture (P17, [0061], L4-8; Fig. 11L, reference numeral 114 which covers the entire imaging module structure including the PCB, the first and second sensor arrays, the first and second cover glasses, wherein Figs. 1, 2, 5, reference numeral 26 shows a first aperture aligned with the first sensor 32 array and a second aperture 26 aligned with the second sensor array 32); 
a lens in the aperture (Figs. 1, 5, reference numeral 22 shows the first optical channel with a first lens 30); and 
a filter on a surface of at least one of the first cover glass or the first sensor array, the filter configured to block light in a first wavelength range and transmit light in a second wavelength range (P8, [0039]; P21, [0073]; it discloses filters implemented on each of the optical channel which passes a certain wavelength light and blocks a different wavelength light).  

Regarding claim 15, Yu et al. disclose the image sensor device of claim 11, wherein the filter is configured to block visible light and transmit infrared light (P21, [0072]-[0073]; P8, [0039]).  

Regarding claim 18, Yu et al. disclose the image sensor device of claim 11, wherein the lens includes a group of two or more lenses in a lens assembly (Fig. 5, lens groups 22 and 24 each comprising two lenses).  

Regarding claim 19, Yu et al. disclose the image sensor device of claim 11, wherein the first sensor array and the second sensor array are on two different regions of a same die (Fig. 12A shows that the two sensing areas are at two different areas of the same die).  

Regarding claim 20, Yu et al. disclose the image sensor device of claim 11, wherein the first sensor array and the second sensor array are electrically coupled to the processor through the circuit board (Fig. 5, reference numeral 32 represents a first and a second sensor arrays which are electrically connected to the processor as described in [0037], L1-3 and shown in Fig. 2C, reference numeral 36).  

Regarding claim 21, Yu et al. disclose an optical sensor package (Title, Abstract) comprising (Note: Although the citations are given based on an image sensor with dual sensor array, however, Yu et al. also disclose a single sensor array image sensor as shown in Figs. 9, 12B. All the citations are applicable for Figs. 7A-B, 9, 12B as well): 
a circuit board (Figs. 1, 2C, 2D, 5, reference numeral 34 which is the PCB (Printed Circuit Board). Also Fig. 12A, reference numeral 434); 
a processor bonded to the circuit board ([0033]; P6, L2-6; It discloses that each sensor is implemented as part of an Integrated Circuit (IC) that includes image processing circuitry. It also discloses that the sensors are bonded to the PCB. meaning the image processing circuitry is also bonded to the PCB); 
a sensor array bonded to and electrically coupled to the processor (Fig. 5, reference numeral 32 represents a first sensor array which is electrically connected to the processor as described in [0037], L1-3 and shown in Fig. 2C, reference numeral 36); 
a cover glass on the sensor array (Fig. 5, reference numeral 38, which represents a cover glass of a first sensor array 32 as described in P6, [0034], L3-7. It is to be noted that although glass cover 38 is shown to be a single cover on both the sensor arrays, however, in Figs. 11I-M, reference numeral 1106 represents separate protective cover glass for each of the sensor array); 
an encapsulation structure on the circuit board and surrounding the processor, the sensor array, and the cover glass ([0012]; P4, L2-9; Figs. 1, 5, reference numerals 38 (a transparent cover), 40, 47, 50 show encapsulation structure that encapsulates the PCB, both sensor arrays, and cover glasses as described in P6, [0034], L9-12 and P8, [0041], L1 – P9, [0041], L9); 
a top cover on the encapsulation structure, the top cover including an aperture (P17, [0061], L4-8; Fig. 11L, reference numeral 114 which covers the entire imaging module structure including the PCB, the first and second sensor arrays, the first and second cover glasses, wherein Figs. 1, 2, 5, reference numeral 26 shows a first aperture aligned with the first sensor 32 array and a second aperture 26 aligned with the second sensor array 32. Note that Yu et al. also teach an imaging module in Figs. 7A-B, 9, 12B, where there is a single aperture in the top cover); 
a lens assembly in the aperture (Figs. 1, 5, reference numeral 22 shows the first optical channel with a first lens 30. Note that Yu et al. also teach an imaging module in Figs. 7A-B, 9, 12B, where there is a lens in the aperture); and 
a filter on a region of at least one of the lens assembly, the cover glass, or the sensor array, the filter configured to block light in a first wavelength range and transmit light in a second wavelength range (P8, [0039]; P21, [0073]; it discloses filters implemented on each of the optical channel which passes a certain wavelength light and blocks a different wavelength light).  

Regarding claim 22, Yu et al. disclose the optical sensor package of claim 21, wherein the filter is configured to block visible light and transmit infrared light (P21, [0072]-[0073]; P8, [0039]).  

Regarding claim 26, Yu et al. disclose an apparatus in a package (Figs. 1, 5), the apparatus comprising: 
means for focusing light reflected by an object ([0049]; Fig. 5, reference numeral 302), the light reflected by the object including light in a first wavelength range and light in a second wavelength range (P21, [0072]; [0033], P6, L1-2; [0013]); 
means for blocking the light in the second wavelength range and transmitting the light in the first wavelength range (P21, [0072]-[0073]; P8, [0039]); 
means for receiving and converting the light in the first wavelength range into electrical data for a first image ([0033], P6, L2-6); 
means for receiving and converting the light in the second wavelength range into electrical data for a second image ([0033], P6, L2-6); 
means for receiving and processing both the electrical data for the first image and the electrical data for the second image ([0033], P6, L2-6; it discloses that the electrical signals produced by the sensor array are received and processed by the circuitry in the PCB); 
means for encapsulating the means for receiving and converting the light in the first wavelength range, the means for receiving and converting the light in the second wavelength range, and the means for receiving and processing both the electrical data for the first image and the electrical data for the second image ([0012]; P4, L2-9; Figs. 1, 5, reference numerals 38 (a transparent cover), 40, 47, 50 show encapsulation structure that encapsulates the PCB, both sensor arrays, and cover glasses as described in P6, [0034], L9-12 and P8, [0041], L1 – P9, [0041], L9); and 
means for holding the means for focusing light reflected by the object, wherein the means for holding is on the means for encapsulating and is opaque to light in the first wavelength range and light in the second wavelength range (P6, [0034], L1-3; P5, [0033], L2-4; P8, [0038], L4-10; It discloses a lens barrel 28 that holds the lens module on top of the encapsulation structure 38).  

Regarding claim 27, Yu et al. disclose the apparatus of claim 26, further comprising means for blocking light in the first wavelength range and transmitting light in the second wavelength range (P21, [0072]-[0073]; P8, [0039]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2017/023211 A1) (Disclosed in IDS) in view of Fukuyama et al. (WO 2018/139255 A1).

Regarding claim 4, Yu et al. teach the image sensor device of claim 1.
Although Yu et al. teach first and second lenses, but it does not explicitly teach the diameters of the lenses being between 0.1 mm and 2 mm.
However, Fukuyama et al., in the same field of endeavor (Abstract), teach a multi-channel imaging system where the diameter of the lenses are in between 0.1 mm and 2 mm (Fukuyama et al.; P30, [0164]; It teaches that the through-hole 83 is in between 100µm (0.1 mm) and 20 mm, As per Fig. 118, the lens is smaller than the through-hole diameter and therefore the lens diameter falls within the range of 0.1 mm to 2 mm. Also see Fig. 59-A, reference numeral 83 as through-hole and 21 as the lens).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Fukuyama et al's usage of certain diameter lenses in alignment of the through-hole, because it has an effect or an advantage of suppressing the occurrence of stray light or noise light (Fukuyama et al.; P23, [0116]).

Regarding claim 16, Yu et al. teach the image sensor device of claim 11.
Although Yu et al. teach first and second lenses in the aperture, but it does not explicitly teach the diameters of the lenses being between 0.1 mm and 2 mm.
However, Fukuyama et al., in the same field of endeavor (Abstract), teach a multi-channel imaging system where the diameter of the lenses are in between 0.1 mm and 2 mm (Fukuyama et al.; P30, [0164]; It teaches that the through-hole 83 is in between 100µm (0.1 mm) and 20 mm, As per Fig. 118, the lens is smaller than the through-hole diameter and therefore the lens diameter falls within the range of 0.1 mm to 2 mm. Also see Fig. 59-A, reference numeral 83 as through-hole and 21 as the lens).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Fukuyama et al's usage of certain diameter lenses in alignment of the through-hole, because it has an effect or an advantage of suppressing the occurrence of stray light or noise light (Fukuyama et al.; P23, [0116]).

Regarding claim 24, Yu et al. teach the optical sensor package of claim 21.
Although Yu et al. teach first and second lenses in the aperture, but it does not explicitly teach the diameters of the lenses being between 0.1 mm and 2 mm.
However, Fukuyama et al., in the same field of endeavor (Abstract), teach a multi-channel imaging system where the diameter of the lenses are in between 0.1 mm and 2 mm (Fukuyama et al.; P30, [0164]; It teaches that the through-hole 83 is in between 100µm (0.1 mm) and 20 mm, As per Fig. 118, the lens is smaller than the through-hole diameter and therefore the lens diameter falls within the range of 0.1 mm to 2 mm. Also see Fig. 59-A, reference numeral 83 as through-hole and 21 as the lens).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Fukuyama et al's usage of certain diameter lenses in alignment of the through-hole, because it has an effect or an advantage of suppressing the occurrence of stray light or noise light (Fukuyama et al.; P23, [0116]).


Claims 5, 17, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2017/023211 A1) (Disclosed in IDS) in view of Sonnenschein et al. (US PGPub 2014/0320621 A1).

Regarding claim 5, Yu et al. teach the image sensor device of claim 1.
Although, Yu et al. teach multiple sensor arrays in each of the Figs. 1, 2, 5, 12A, but it does not explicitly teach that each of the first sensor array and the second sensor array is characterized by a light-sensitive region that is less than 1x1 mm2.  
However, Sonnenschein et al., in the same field of endeavor (Abstract), teach a light sensing area of less than 1x1 mm2 (Sonnenschein et al.; [0023]; [0173]; It teaches that effective area of the sensor light sensing area is less than 0.7x0.7 mm2 or 492 µm2 or 0.5x0.5 mm2, which is less than 1x1 mm2)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Sonnenschein et al's usage of sensor light sensing area less than 1x1 mm2, because it results in very compact design of the whole optical system (Sonnenschein et al.; [0173]).

Regarding claim 17, Yu et al. teach the image sensor device of claim 11.
Although, Yu et al. teach multiple sensor arrays in each of the Figs. 1, 2, 5, 12A, but it does not explicitly teach that each of the first sensor array and the second sensor array is characterized by a light-sensitive region that is less than 1x1 mm2.  
However, Sonnenschein et al., in the same field of endeavor (Abstract), teach a light sensing area of less than 1x1 mm2 (Sonnenschein et al.; [0023]; [0173]; It teaches that effective area of the sensor light sensing area is less than 0.7x0.7 mm2 or 492 µm2 or 0.5x0.5 mm2, which is less than 1x1 mm2)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Sonnenschein et al's usage of sensor light sensing area less than 1x1 mm2, because it results in very compact design of the whole optical system (Sonnenschein et al.; [0173]).

Regarding claim 25, Yu et al. teach the optical sensor package of claim 21.
Although, Yu et al. teach multiple sensor arrays in each of the Figs. 1, 2, 5, 12A, but it does not explicitly teach that the sensor array is characterized by a light-sensitive region that is less than 2x2 mm2.  
However, Sonnenschein et al., in the same field of endeavor (Abstract), teach a light sensing area of less than 2x2 mm2 (Sonnenschein et al.; [0023]; [0173]; It teaches that effective area of the sensor light sensing area is less than 0.7x0.7 mm2 or 492 µm2 or 0.5x0.5 mm2, which is less than 2x2 mm2)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Sonnenschein et al's usage of sensor light sensing area less than 2x2 mm2, because it results in very compact design of the whole optical system (Sonnenschein et al.; [0173]).


Claims 12-14, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2017/023211 A1) (Disclosed in IDS) in view of Tocci (US PGPub 2009/0244717 A1).

Regarding claim 12, Yu et al. teach the image sensor device of claim 11.
Although, Yu et al. teach beam shaping system with lens stack held by the lens barrel, but it does not explicitly teach a beam splitter coupled to the lens and split the incoming beam into a first portion toward a first sensor and a second portion toward a second sensor.
However, Tocci, in the same field of endeavor (Abstract), teach a beam splitter coupled to the lens and split the incoming beam into a first portion toward a first sensor and a second portion toward a second sensor (Tocci; [0051]-[0053]; Fig. 1A; It shows a beamsplitter 118 attached to the lens system 112, wherein 118 splits the incoming optical signal 114 into first portion 120 towards first sensor 116 and a second portion 132 towards the second sensor 134)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Tocci's usage of beamsplitter to split optical signals into two different paths, because it results in generating multiple high resolution images simultaneously (Tocci; [0008]-[0009]).

Regarding claim 13, Yu et al. and Tocci  teach the image sensor device of claim 12, wherein the beam splitter comprises a triangular prism (Tucci; Fig. 10A).  

Regarding claim 14, Yu et al. and Tocci  teach the image sensor device of claim 12, further comprising: 
a first prism on the first cover glass and configured to refract the first portion of the light beam from the beam splitter (Tucci; Fig. 8, reference numeral 324 is the first prism that refracts first portion of light from the beamsplitter 316 to the sensor 326); and 
a second prism on the second cover glass and configured to refract the second portion of the light beam from the beam splitter (Tucci; Fig. 8, reference numeral 318 is the second prism that refracts second portion of light from the beamsplitter 316 to the sensor 320).  

Regarding claim 28, Yu et al. teach the apparatus of claim 26.
Although, Yu et al. teach beam shaping system with lens stack held by the lens barrel, but it does not explicitly teach a beam splitter coupled to the lens and split the incoming beam into a first wavelength portion toward a first sensor and a second wavelength portion toward a second sensor.
However, Tocci, in the same field of endeavor (Abstract), teach a beam splitter coupled to the lens and split the incoming beam into a first wavelength portion toward a first sensor and a second wavelength portion toward a second sensor (Tocci; [0051]-[0053]; Fig. 1A; It shows a beamsplitter 118 attached to the lens system 112, wherein 118 splits the incoming optical signal 114 into first portion 120 towards first sensor 116 and a second portion 132 towards the second sensor 134. In [0102], it teaches that the beamsplitter 316 functions in a way that it splits different wavelengths of optical signals into different paths)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Tocci's usage of beamsplitter to split optical signals into two different paths, because it results in generating multiple high resolution images simultaneously (Tocci; [0008]-[0009]).

Regarding claim 29, Yu et al. and Tocci  teach the apparatus of claim 26, further comprising means for splitting the light focused by the means for focusing light reflected by the object into a first portion and a second portion (Tucci; Fig. 10A shows a triangular prism 314 of Fig. 8 which splits the incoming light into a first portion 325 and a second portion 319).  

Regarding claim 30, Yu et al. and Tocci  teach the apparatus of claim 29, further comprising: 
means for directing the first portion of the light focused by the means for focusing light reflected by the object towards the means for receiving and converting the light in the first wavelength range (Tucci; Fig. 8, reference numeral 324 is the first prism that refracts first portion of light from the beamsplitter 316 to the sensor 326); and 
means for directing the second portion of the light focused by the means for focusing light reflected by the object towards the means for receiving and converting the light in the second wavelength range (Tucci; Fig. 8, reference numeral 318 is the second prism that refracts second portion of light from the beamsplitter 316 to the sensor 320).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2017/023211 A1) (Disclosed in IDS) in view of Wan (US PGPub 2018/0020179 A1).

Regarding claim 23, Yu et al. teach the optical sensor package of claim 21.
But Yu et al. do not teach that the lenses in the aperture are side by side and the filter is on the surface of the first lens.
However, Wan teaches a multichannel imaging system in the same field of endeavor (Abstract), where it teaches lens for the RGB pixel array and Z pixel array are side by side in the same lens barrel aperture (Wan; Figs. 4c, 4d, 6; As shown in Fig. 6, there is a single lens barrel 604 which houses both visible and IR light optical system 610 side by side, wherein in Fig. 4d clearly shows the lens 435_1 for visible array and lens 435_2 for IR array are arranged side by side, wherein Fig. 4c shows that only visible optical system has a filter 434).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yu et al’s invention of dual imaging sensor camera module to include Wan's usage of side by side lens with filter on one lens assembly, because both the visible and IR sensing of an object can be active at the same time and therefore requires side by side placement in the same lens barrel and the filter on the RGB lens barrel ensures that lights of specific bandwidth for R, G and B are passed through the lens barrel (Wan; [0044]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “DUAL IMAGE SENSOR INCLUDING QUANTUM DOT LAYER” – Park et al., US PGPub 2021/0195077 A1.
2. “IMAGE SENSOR SYSTEM” – Lasiter et al., US PGPub 2020/0344413 A1.
3. “CAMERA MODULE” – Korenaga, US PGPub 2007/0097249 A1.
4. “SOLID-STATE IMAGING DEVICE, SEMICONDUCTOR WAFER AND CAMERA MODULE” – Uchida, US PGPub 2005/0264677 A1.
5. “DUAL IMAGE SENSOR INCLUDING QUANTUM DOT LAYER” – Park et al., US PGPub 2021/0195077 A1.
6. “SOLID-STATE IMAGING APPARATUS AND ELECTRONIC APPARATUS” – Yamaguchi et al., US PGPub 2019/0189696 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485